DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 12/9/2021. 
Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kus et al (US 2016/0123489).

As to claim 1 Kus discloses a fuel metering valve (see figures), comprising:
a bobbin (20) defining a passage (24) and having one or more voids in the surface of the bobbin that defines the passage;
a wire coil (46) around the bobbin (20); and
an armature (42) received within the passage (figure 16) in the bobbin (20) and movable relative to the bobbin from a first position to a second position when electricity is supplied to the wire coil.

As to claim 3 Kus discloses the valve of claim 1, which also includes a housing (60) that covers the coil (see figure 12) and includes an inwardly extending end (see figure 25), wherein the bobbin also includes a fuel inlet (128), a fuel outlet (126) and a valve seat  (38, 122) between the fuel inlet and the fuel outlet, and wherein the inwardly extending end of the housing is open to the fuel inlet so that at least some fuel flowing through the fuel inlet engages the inwardly extending end of the housing (see figure 25).

As to claim 5 Kus discloses the valve of claim 1 wherein a contact portion (122) engageable by the armature is defined between adjacent voids (38, 122).

As to claim 8 Kus discloses a fuel metering valve, comprising:
a bobbin (20) having an inner surface (24) that defines a passage, the bobbin having a valve seat (22, 72) at one end of the passage, the valve seat having a portion that is radially smaller than a diameter of the passage (see figure 15), and the bobbin having one or more voids in a surface of the bobbin that defines the passage (the passage is the one void);
a wire coil (46) around the bobbin; and
an armature (42) received within the passage in the bobbin and movable relative to the bobbin from a first position to a second position when electricity is supplied to the wire coil, 
wherein in one of the first position or the second position the armature engages the valve seat and in the other position the armature is spaced from the valve seat, and wherein the armature (42) engages a portion of the surface that defines the passage that is circumferentially spaced from said one or more voids (shown in figure 16).

As to claim 10 Kus discloses the valve of claim 8, which also includes a housing (60) that covers the coil and includes an inwardly extending end (at the bottom of the housing or the housing of figure 25), wherein the bobbin also includes a fuel inlet (128), and a fuel outlet (126) and the valve seat is located between the fuel inlet (128) and the fuel outlet (126) with regard to fuel flow through the fuel inlet and fuel outlet, and wherein the inwardly extending end of the housing is open to the fuel inlet (shown in figure 25) so that at least some fuel flowing through the fuel inlet engages the inwardly extending end of the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 6, 7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kus et al (US 2016/0123489) as applied to claims 1 and 8  above, and further in view of Brooks et al. (US 4,869,429).

As to claim 2 Kus discloses the valve of claim 1. But does not disclose the passage has an axis and the voids are defined by multiple axially extending slots. 
Brooks discloses a bobbin (52) including the hollow cylinder (54) which includes a passage has an axis and the voids are defined by multiple axially extending slots (210).  It would have been obvious to one or ordinary skill in the art at the time of the invention to use the bobbin design of Brooks to add the feature of the slots to decrease the friction between bobbin and armature as taught in the art of physics

As to claim 4 Brooks discloses the valve of claim 2 wherein the slots (210) are circumferentially spaced apart (shown in figure 3).

As to claim 6 Brooks discloses the valve of claim 2 wherein at least one of the slots (210c) extends along the full axial length of the portion of the passage in which the armature (70) is received.

As to claim 7 Brooks discloses the valve of claim 4 wherein the slots are evenly circumferentially spaced apart (figure 3).

As to claim 9 Brooks discloses the valve of claim 8, wherein the passage has an axis and the voids are defined by multiple axially extending slots (210).

As to claim 11 Brooks discloses the valve of claim 9 wherein the slots are circumferentially spaced apart (figure 3 #210).

As to claim 12 Brooks discloses the valve of claim 9 wherein a contact portion (210) engageable by the armature (70) is defined between adjacent voids.

As to claim 13 Brooks discloses the valve of claim 9 wherein at least one of the slots (210c) extends along the full axial length of the portion of the passage in which the armature (70) is received. (shown in figure 1)

As to claim 14 Brooks discloses the valve of claim 11 wherein the slots are evenly circumferentially spaced apart (shown in figure 3).
As to claim 15 Brooks discloses the valve of claim 12 wherein multiple contact portions (210) engageable by the armature (70) are defined between the voids.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to fuel valve design is included in the attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                        



/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747